Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No: ________________________

  MARTINE HYPPOLITE-MARRIOTT,
         Plaintiff,
  v.
  FLORIDA DEPARTMENT OF VETERANS
  AFFAIRS d/b/a ALEXANDER
  “SANDY” NININGER STATE VETERANS’ NURSING HOME

        Defendant.
  _________________________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MARTINE HYPPOLITE-MARRIOTT, by and through her undersigned counsel,

  sues the Defendant, FLORIDA DEPARTMENT OF VETERANS AFFAIRS d/b/a ALEXANDER

  “SANDY” NININGER STATE VETERANS’ NURSING HOME, and alleges as follows:

                                 JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MS.

  HYPPOLITE-MARRIOTT under the Family and Medical Leave Act of 1993 (“FMLA”), 29

  U.S.C. §§ 2601, et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., for

  retaliation under 29 U.S.C. § 215 and for violations of the Families First Coronavirus Relief Act

  of 2020 (“FFCRA”) , 29 CFR 826, and the Florida Civil Rights Act of 1992, as amended (“Chapter

  760”), to redress injuries done to her by the Defendant, FLORIDA DEPARTMENT OF

  VETERANS AFFAIRS d/b/a ALEXANDER “SANDY” NININGER STATE VETERANS’

  NURSING HOME (“Defendant”).




                                                 1
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 16




         2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

  201 et seq.

         3.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.

                                                PARTIES

         4.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County, Florida and is otherwise sui juris.

         5.      At the relevant time, Plaintiff was a pregnant, disabled woman, and, as such,

  Plaintiff is a member of a protected class under Chapter 760 because the terms, conditions, and

  privileges of her employment were altered because of her pregnancy, disability, and mandated

  FMLA leave.

         6.      Defendant is a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         7.      Defendant has, at all times material hereto, employed 20 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

         8.      At all times material hereto, Defendant was a covered employer within the meaning

  and contemplation of the FMLA, 29 U.S.C. §2611(4)(A), in that they employed more than 50

  employees within a 75 mile radius in 20 or more workweeks in each calendar year.

         9.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

  meaning of the FLSA and thus was an “employee” under the FFCRA.




                                                   2
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 16




         10.     At all times material hereto, Plaintiff was an “eligible employee” within the

  meaning of the FFCRA.

         11.     At all times material hereto, Plaintiff was employed at least 30 calendar days by

  Defendant.

         12.     At all times material hereto, Defendant was a public agency and therefore an

  “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

         13.     At all times material hereto, Defendant was and continues to be an enterprise

  engaged in commerce in connection with the activities of a public agency within the meaning of

  the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

         14.     At all times material hereto, the work performed by Plaintiff was directly essential

  to the business performed by Defendant.

         15.     Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission,

  which was dually filed with the Florida Commission on Human Relations.

         16.     Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         17.     More than 180 days have elapsed since the filing of Plaintiff’s charge and the

  Florida Commission on Human Relations has not issued a determination.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

         18.      Defendant hired Plaintiff as a licensed practical nurse in November 2016. The

  Defendant unlawfully terminated the Plaintiff on April 26, 2020.

         19.     As a licensed practical nurse, Plaintiff’s primary duties and responsibilities

  included patient care. Plaintiff worked the night shift regularly.

                                                    3
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 16




          20.     Plaintiff was qualified for her position, licensed practical nurse, based on her

  experience and training.

          21.     The Defendant was aware that the Plaintiff was a disabled pregnant woman and

  Defendant mandated that she take FMLA leave and this caused the Defendant to discriminate and

  retaliate against her.

          22.     On January 26, 2019, the Plaintiff started bleeding excessively while she was at

  work. The Plaintiff informed her supervisor and told her that she needed to go to the hospital. The

  Plaintiff found out that she was pregnant and possibly having a miscarriage. The Plaintiff was put

  on bedrest for 3 days, so she disclosed her high-risk pregnancy to the supervisor, Ms. Smith, and

  Human Resources. The Plaintiff’s primary care doctor subsequently extended her bed rest for

  another week and a half.

          23.     In mid-February 2019, the Plaintiff’s Ob-gyn confirmed that her pregnancy was

  high risk and that she should not be on her feet at work.

          24.     On February 13, 2019, Defendant, through its human resources department

  employee, Ms. Leanne Grayston, notified Plaintiff that she was required to take FMLA leave

  because she had taken off five to seven consecutive days. The Plaintiff told Ms. Grayston that she

  did not need or want to take FMLA leave as she was saving the leave for when she gave birth. Ms.

  Grayston instructed Plaintiff to use intermittent FMLA leave to protect her job. Based on Ms.

  Grayson’s recommendation, Plaintiff submitted paperwork for intermittent FMLA leave to

  retroactively cover her absence.

          25.     Plaintiff requested that Defendant provide her with a reasonable accommodation

  going forward that would allow her to perform sedentary work during a daytime shift or on the

  night shift.



                                                   4
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 16




         26.     Thereafter, Defendant denied the Plaintiff’s requested accommodation for a

  daytime shift that would allow her to work light duty and claimed that there was not day shift

  position available. Defendant also denied Plaintiff any accommodation on the night shift because,

  according to Defendant, all night shift work required that she be able to push, pull, or lift, which

  would be in contravention of her doctor’s limitations. After failing and refusing to accommodate

  her, the Defendant mandated that the Plaintiff take continuous FMLA leave based on this alleged

  inability to accommodate her.

         27.     In April, May and the beginning of June, pursuant to Defendant’s policy, the

  Plaintiff recertified her leave every 30 days. The recertification in June included another note from

  the Plaintiff’s doctor detailing her medical limitations.

         28.     On June 5, 2019, Ms. Grayston informed the Plaintiff that her FMLA leave

  protection would end on June 24, 2019, but that it would be extended for another three weeks. She

  also stated that they may have to terminate the Plaintiff if she did not give birth by July 19, 2019,

  despite the fact that Plaintiff’s due date was August 23, 2019.

         29.     In light of Ms. Grayston’s statement, the Plaintiff obtained a letter from her doctor,

  against medical advice, allowing her to return to work on July 10, 2019, but with limitations.

         30.     The Plaintiff provided her doctor’s letter and the Functional Limitation Form to

  Human Resources. In response, Defendant allowed Plaintiff to return to work on the night shift

  with modified duties and responsibilities, all of which would have been a reasonable

  accommodation when Plaintiff first requested one in February 2019. The Plaintiff exhausted her

  FMLA leave unnecessarily.

         31.     The Plaintiff delivered her baby on August 2, 2019 and remained in the hospital for

  a week. The Plaintiff returned to work in November 2019.



                                                    5
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 6 of 16




         32.     On March 25, 2020, the Plaintiff reported to work. Pursuant to Defendant’s Covid-

  19 protocols, the Plaintiff allowed Defendant to take her temperature, at which point Plaintiff

  presented with an elevated temperature of 104 degrees. The Defendant sent the Plaintiff home with

  instructions to self-quarantine due to suspected Covid-19.

         33.     The Plaintiff spoke with Mr. Militello in Human Resources and Ms. Wint-Swasey,

  Assistant Director of Nursing, and they directed her to obtain a doctor’s note to return to work.

  When Plaintiff attempted to obtain the requested note, the medical provider informer her that she

  could not receive one because people could have no symptoms but still be positive for Covid-19.

         34.     When Plaintiff informed Defendant of her inability to obtain a note to return to

  work, Defendant told her to self-quarantine for 14 days.

         35.     For several days, Plaintiff attempted to obtain a Covid-19 test. She finally was able

  to schedule one, and on April 6, 2020, the Plaintiff spoke with Human Resources and informed

  them of her Covid-19 testing date. Ms. Grayston stated that Defendant would pay the Plaintiff

  from the date she scheduled the Covid-19 test until the date she received her lab results.

         36.     On April 13, 2020, the Plaintiff took a Covid-19 test and was informed the results

  would take 4 business days to 2 weeks. The Plaintiff relayed this information to Ms. Grayston

  along with all documentation pertaining to her Covid-19 testing. A week later, the Plaintiff

  informed Human Resources that she still had not received her test results and provided a copy of

  the request she sent to the lab seeking her results.

         37.     While waiting for her test results, on April 24, 2020, the Plaintiff received a letter

  from Defendant stating that her job was in jeopardy due to unapproved absences. The Plaintiff

  contacted Ms. Grayston to remind her about her quarantine and that she was waiting for her Covid-




                                                    6
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 7 of 16




  19 test results. Ms. Grayston dismissed this explanation by saying that the results were taking too

  long.

          38.     The Plaintiff then called and emailed Quest Diagnostics to inquire about her test

  results. The Plaintiff provided a copy of this correspondence to Defendant.

          39.     The Plaintiff spoke with Mr. Militello the next day. The Plaintiff explained that she

  still had not received her test results and had been in contact with Ms. Grayston throughout.

          40.     On April 26, 2020, the Plaintiff received a call from Memorial Hospital that she

  tested negative for Covid-19. The next day, Plaintiff obtained documentation reflecting her

  negative test result and provided it to Mr. Militello, Ms. Brown, and Ms. Grayston.

          41.     Thereafter, Mr. Militello called the Plaintiff to terminate her employment due to

  “unauthorized absence from work for five consecutive workdays.” The Plaintiff asked on what

  grounds since she provided proof of her test results. He told the Plaintiff to speak with Ulysses

  who oversees Human Resources and that Ulysses may be able to help her. The Plaintiff called and

  emailed Ulysses multiple times and never received a response.

          42.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

          43.     All conditions precedent have been met or waived.

                                COUNT I: FMLA INTERFERENCE

          44.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

  through 43 as if fully set forth herein.

          45.     The Defendant mandated that the Plaintiff take FMLA leave instead of

  accommodating her with light duty and sedentary work.




                                                    7
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 8 of 16




          46.     When Defendant mandated that the Plaintiff take FMLA leave instead of

  accommodating her with light duty and sedentary work., they interfered with Plaintiff’s right to

  her position, or its equivalent, and thus violated the FMLA.

          47.     As a direct result of the Defendant mandating that the Plaintiff take FMLA leave

  instead of accommodating her with light duty and sedentary work, Plaintiff has suffered, and will

  continue to suffer, a loss of wages, employment benefits, and other compensation denied or lost to

  her by reason of Defendant’s violation. Defendant’s conduct was not done in good faith, and

  Plaintiff is therefore entitled to liquidated damages in an amount equal to her loss of wages salary,

  employment benefits, and other compensation.

          48.     Plaintiff is entitled to an award of her reasonable attorney’s fees and costs incurred

  in this action pursuant to 29 U.S.C. §2617(a)(3).

          WHEREFORE, Plaintiff hereby requests judgment in her favor and against Defendant for

  (a) damages for lost wages, employment benefits, and any other compensation denied or lost to

  Plaintiff by reason of Defendant’s violation of the FMLA, plus interest on such sum, pursuant to

  29 U.S.C. § 2617(a)(1)(A)(i) and (ii); (b) liquidated damages pursuant to 29 U.S.C. §

  2617(a)(1)(A)(iii); (c) equitable relief as this Court deems appropriate pursuant to 29 U.S.C. §

  2617(a)(1)(B); (d) Plaintiff’s costs, expert witness fees, and attorney’s fees pursuant to 29 U.S.C.

  § 2617(a)(3); and (e) such other and further relief as this Court deems just and proper.

                                 COUNT II: FMLA RETALIATION

          49.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

  through 43 as if fully set forth herein.

          50.     Under the FMLA, Plaintiff had the right to be restored to her former position or its

  equivalent upon her return to work.



                                                    8
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 9 of 16




         51.     The Defendant terminated the Plaintiff for taking FMLA leave.

         52.     Plaintiff’s termination constituted an adverse employment action.

         53.     Plaintiff’s FMLA leave was, at a minimum, a motivating factor in Defendant’s

  decision to terminate Plaintiff’s employment.

         54.     Defendant’s purported reason(s), if any, for terminating Plaintiff’s employment are

  pretextual.

         55.     As a direct result of her termination, Plaintiff has suffered, and will continue to

  suffer a loss of wages, employment benefits, and other compensation denied or lost to her by reason

  of Defendant’s violation. Defendant’s conduct was not done in good faith, and Plaintiff is therefore

  entitled to liquidated damages in an amount equal to her loss of wages salary, employment benefits,

  and other compensation.

         56.     Plaintiff is entitled to an award of her reasonable attorney’s fees and costs incurred

  in this action pursuant to 29 U.S.C. §2617(a)(3).

         WHEREFORE, Plaintiff, hereby requests judgment in her favor and against Defendant for

  (a) damages for lost wages, employment benefits, and any other compensation denied or lost to

  Plaintiff by reason of Defendant’s violation of the FMLA, plus interest on such sum, pursuant to

  29 U.S.C. § 2617(a)(1)(A)(i) and (ii); (b) liquidated damages pursuant to 29 U.S.C. §

  2617(a)(1)(A)(iii); (c) equitable relief as this Court deems appropriate pursuant to 29 U.S.C. §

  2617(a)(1)(B); (d) Plaintiff’s costs, expert witness fees, and attorney’s fees, pursuant to 29 U.S.C.

  § 2617(a)(3); (e) and such other and further relief as this Court deems just and proper.

        COUNT III: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                      (Discrimination on the Basis of Pregnancy)

        57.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 43,

  inclusive, as though same were fully re-written here.

                                                   9
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 10 of 16




         58.      The FCRA forbids discrimination on the basis of race, color, religion, sex,

   pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

   personal dignity, to make available to the state their full productive capacities, to secure the state

   against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

   to promote the interests, rights, and privileges of individuals within the state.

         59.      The Florida Civil Rights Act of 1992 shall be construed according to the fair import

   of its terms and shall be liberally construed to further the general purposes stated in this section

   and the special purposes of the particular provision involved.

         60.      Plaintiff was pregnant and suffered from a pregnancy-related disability, and

   therefore was a member of a protected class.

         61.      Despite the Plaintiff being pregnant, and suffering from a pregnancy-related

   disability, her request for a reasonable accommodation was denied.

         62.      Upon information and belief, non-pregnant employees are accommodatedas

   necessary.

         63.      At all relevant and material times, Defendant failed to comply with the FCRA.

         64.      The discrimination of Plaintiff by Defendant was caused by Defendant being aware

   that Plaintiff was pregnant and/or that she suffered from a pregnancy-related disability.

         65.      At all times relevant, including at the time of the unlawful and discriminatory

   treatment, Defendant was aware that Plaintiff was pregnant and/or that she suffered from a

   pregnancy-related disability.

         66.      At the time of the unlawful discrimination, Plaintiff did perform and excel at the

   performance of the essential functions assigned to her by Defendant.




                                                     10
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 11 of 16




         67.      The failure of Defendant to adhere to the mandates of the FCRA was willful and its

   violations of the provisions of the FCRA were willful.

         68.      Defendant, through its practices and policies as an employer, willfully, and with

   malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

   account of her pregnancy and/or pregnancy-related disability in violation of the FCRA with respect

   to its decision to not accommodate her.

         69.      Defendant’s treatment of Plaintiff was directly and proximately caused by

   Defendant’s unjustified discrimination against Plaintiff because she was pregnant and/or suffered

   from a pregnancy-related disability, in violation of the FCRA.

         70.      Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

   Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s pregnancy

   and/or pregnancy-related disability.

         71.      Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

   rights protecting persons from discrimination due to her pregnancy and/or pregnancy-related

   disability. The discrimination on the basis of pregnancy constitutes unlawful discrimination.

         72.      As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

   suffered serious economic losses, as well as mental pain and suffering.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

   all wages and benefits the Plaintiff would have received but for the discrimination, including actual

   damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

   humiliation, and emotional distress, prejudgment interest on her damages award, attorney’s fees,

   costs, and such other and further relief as this Court deems just and appropriate.

         COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Disability)

                                                    11
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 12 of 16




          73.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 43,

   inclusive, as though same were fully re-written here, and says:

          74.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

   pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

   personal dignity, to make available to the state their full productive capacities, to secure the state

   against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

   to promote the interests, rights, and privileges of individuals within the state.

          75.     Plaintiff had a disability as that term is defined in the FCRA, and therefore, is a

   member of a protected class.

          76.     At all relevant and material times, Defendant failed to comply with the FCRA.

          77.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

   disability and/or an individual with a record of having a disability.

          78.     At the time of the unlawful termination, Plaintiff did perform and excel at the

   performance of the essential functions assigned to her by Defendant.

          79.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

   violations of the provisions of the FCRA were willful.

          80.     Defendant, through its practices and policies as an employer, willfully, and with

   malicious or reckless disregard of Plaintiff’s protected rights, terminated Plaintiff on account of

   her disability in violation of the FCRA.

          81.     The Defendant’s refusal to accommodate the Plaintiff demonstrates the

   Defendant’s lack of adherence to its policy against discrimination and failure to comply with the

   law on disabilities and reasonable accommodations.




                                                     12
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 13 of 16




           82.    Because Plaintiff had a disability and requested a reasonable accommodation, she

   was terminated by management and the Defendant refused to take any action to prevent the

   discrimination.

           83.       Any allegedly nondiscriminatory reason for the Defendant’s termination of the

   Plaintiff is a mere pretext for the actual reasons for terminating the Plaintiff; inter alia Plaintiff’s

   disability.

           84.    Upon information and belief, the Defendant does not terminate non-disabled

   employees without merit.

           85.    Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

   rights protecting persons from termination due to her disability. Termination on the basis of

   disability constitutes unlawful discrimination.

           86.    As a result of Defendant’s violation of the FCRA, Plaintiff has suffered damages.

           87.    As a direct and proximate result of the intentional and discriminatory acts and

   practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

   injury including past and future loss of income and other employment benefits, emotional pain and

   suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

   reputation, and other past and future pecuniary losses.

           WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

   all wages and benefits the Plaintiff would have received but for the discrimination, including actual

   damages suffered, compensatory damages under the FCRA for emotional distress, prejudgment

   and post-judgment interest on her damages award, attorney’s fees, costs, and such other and further

   relief as this Court deems just and appropriate.

          COUNT V: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                  (Retaliation)

                                                      13
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 14 of 16




          88.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 43

   inclusive, as though same were fully re-written here.

          89.     Plaintiff had the right to voice her grievances that she was being discriminated

   against.

          90.     When the Plaintiff engaged in the protected activity of reporting the discrimination,

   the Defendant retaliated against her by terminating her.

          91.     As a result of Defendant’s actions, Plaintiff has suffered damages.

          92.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of the FCRA, Chapter 760.

          WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

   termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against

   Defendant to compensate her for past and future pecuniary losses, including injury to her

   professional reputation, and emotional pain and suffering caused by Defendant’s termination of

   Plaintiff in an amount to be determined at trial and in accordance with the FCRA; (c) award

   Plaintiff prejudgment and post-judgment interest; (d) award Plaintiff compensatory damages as

   permitted by law; (e) award Plaintiff the costs of this action, together with her reasonable attorneys’

   fees incurred herein; and (f) grant Plaintiff such other and further relief as the Court deems

   appropriate.

                                 COUNT VI: FLSA RETALIATION

         93.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 43

   inclusive, as though same were fully re-written here.




                                                     14
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 15 of 16




         94.      By pursuing her rights under the FFCRA, Plaintiff engaged in protected activity

   under the FLSA.

         95.      By terminating Plaintiff’s employment, Defendant retaliated against Plaintiff for

   engaging in protected activity under the FLSA.

         96.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

   within the meaning of 29 U.S.C. § 255(a).

         97.      Plaintiff was injured due to Defendant’s violations of the FLSA.

         WHEREFORE, Plaintiff requests that this Court enter a judgment that Defendant retaliated

   against Plaintiff in violation of the FLSA, awarding damages to compensate her for lost wages,

   benefits, and other remuneration, awarding compensatory damages, including emotional distress,

   allowable at law, and granting such other and further relief as this Court deems just and

   appropriate.

                               COUNT VII: FFCRA RETALIATION

         98.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 43

   inclusive, as though same were fully re-written here.

         99.      Plaintiff presented at work with symptoms of suspected Covid-19.

         100.     By requesting paid leave due to Plaintiff’s suspected Covid-19, Plaintiff engaged

   in protected activity under the FFCRA.

         101.     By terminating Plaintiff’s employment, Defendant retaliated against Plaintiff for

   engaging in protected activity under the FFCRA.

         102.     The foregoing conduct, as alleged, constitutes a willful violation of the FFCRA.

         103.     Plaintiff was injured due to Defendant’s violations of the FFCRA.




                                                    15
Case 0:21-cv-60352-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 16 of 16




          WHEREFORE, Plaintiff requests that this Court enter a judgment that Defendant retaliated

   against Plaintiff in violation of the FFCRA, awarding damages to compensate her for lost wages,

   benefits, and other remuneration, awarding compensatory damages, including emotional distress

   allowable at law, and granting such other and further relief as this Court deems just and

   appropriate.

                                     DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable.

                                                   Respectfully submitted this 12th day of February,
                                                   2021

                                                   By: /s/ Michelle Cohen Levy
                                                   Michelle Cohen Levy, FBN 0068514
                                                   The Law Office of Michelle Cohen Levy, P.A.
                                                   4400 N. Federal Highway
                                                   Lighthouse Point, Florida 33064
                                                   P: (954) 651-9196
                                                   Michelle@CohenLevyLegal.com
                                                   Counsel for Plaintiff




                                                     16
